PER CURIAM.
The questions presented on this writ of error are substantially the same as on the former writ between the same parties in the same *1021case, and on consideration we find no sufficient reason to change our ruling and conclusion on the former writ, as reported in Downs v. Blount, 170 Fed. 15, 95 C. C. A. 289, 31 L. R. A. (N. S.) 1076. As to the re-examination on a subsequent writ of error of questions decided under former writ, see Supervisors v. Kennicott, 94 U. S. 498, 24 L. Ed. 260; Clark v. Keith, 106 U. S. 464, 1 Sup. Ct. 568, 27 L. Ed. 302; Chaffin v. Taylor, 116 U. S. 567, 6 Sup. Ct. 518. 29 L. Ed. 727: Thompson v. Maxwell Land Grant Co., 144 U. S. 451, 456, 18 Sup. Ct. 121, 42 L. Ed. 539. The judgment of the Circuit Court is affirmed